Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the CIP application No. 17/357,120 filed on September 13, 2022.

Information Disclosure Statement
3.	Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS has been considered.

Specification
4.	The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
	The suggested title of the invention recited as “BONDED ASSEMBLY CONTAINING LOW DIELECTRIC CONSTANT BONDING DIELECTRIC MATERIAL 

Election/Restrictions
5.	Applicant’s election without traverse of claims 1-13 with respect to Group I, drawn to device claims in the reply filed on 09/13/2022 is acknowledged.
6.	Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method claims, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.	Claims 1, 4-6, 10-11 are rejected under 35 U.S.C. 102(a)(1)/ (a)(2) as¶ being anticipated by Kuang et al. (2015/0108644 A1).
Regarding independent claim 1, Kuang et al. teaches a bonded assembly, (Fig. 11) comprising:
a first semiconductor die (100, para [0027]) comprising a first substrate (102), first semiconductor devices (104), and first bonding pads (128/126) that are electrically connected to a respective node of the first semiconductor devices (104) and laterally surrounded by a first pad-level dielectric layer (118/120), wherein the first pad-level dielectric layer (118/120) comprises a first low-k dielectric layer (118, para [0016]) comprising a dielectric material (carbon-containing dielectric, para [0016]) having a dielectric constant of 2.6 (118 may also be between about 2.5 and 3.0, para [0016]) or less; and
a second semiconductor die (200, para [0027]) comprising a second substrate (202), second semiconductor devices (204), and second bonding pads (228/226) that are electrically connected to a respective node of the second semiconductor devices (204) and laterally surrounded by a second pad-level dielectric layer (220/218), wherein each of the second bonding pads (228/226) is bonded to a respective one of the first bonding pads (128/126).
Regarding claim 4, Kuang et al. teaches wherein (Fig. 11),
each of the first bonding pads (128/126) comprises a first metallic plate (copper, para [0019]) and a first metallic capping liner (126 titanium, para [0019]) contacting a distal planar surface and sidewall surfaces of the first metallic plate (128), the distal planar surface being more distal from the first substrate (102) than the sidewall surfaces of -68-Atty. Dkt. 3590-950CIP the first metallic plate (128) are from the first substrate (102); and
each of the first metallic capping liners (126) comprises a horizontal surface that directly contacts and provides metal-to-metal bonding (128/228) with a horizontal surface of a respective one of the second bonding pads (228/226).
Regarding claim 5, Kuang et al. teaches wherein (Fig. 11), each of the first metallic capping liners (126) further comprises a horizontally-extending portion contacting the distal planar surface of a respective one of the first metallic plates (128) and a tubular portion contacting the sidewalls of the respective one of the first metallic plates (128) and having a same thickness as the horizontally-extending portion (126, see Fig. 11).
Regarding claim 6, Kuang et al. teaches wherein (Fig. 11), the first semiconductor die (100) comprises a first dielectric capping layer (116) contacting a distal horizontal surface of the first low-k dielectric layer (118), and wherein the first bonding pads (128) vertically extend through openings in the first dielectric capping layer (116) and contact sidewalls of the openings in the first dielectric capping layer (116).
Regarding claim 10, Kuang et al. teaches wherein (Fig. 11), the first pad-level dielectric layer (118/120) further comprises a first dielectric liner (120) comprising vertically-extending portions that laterally surround, and contact, a respective one of the first bonding pads (128/126) and a horizontally-extending portion adjoined to proximal ends of the vertically-extending portions.
Regarding claim 11, Kuang et al. teaches wherein (Fig. 11), a vertical distance between the horizontally-extending portion of the first dielectric liner (120) and the first substrate (102) is less than or is equal to a vertical distance between each of the first bonding pads (128/126) and the first substrate (102).

Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

13.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

14.	Claims 3, 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kuang et al. (2015/0108644 A1) as applied to claim 1 above, and further in view of Edelstein et al. (2014/0353828 A1).
Regarding claim 3, Kuang et al. teaches all of the limitations of claim 1 from which this claim depends.
Kuang et al. teaches wherein (Fig. 11), the first low-k dielectric layer (118) is a porous dielectric material (para [0016]).
However, Kuang et al. is silent to explicitly disclose wherein the first low-k dielectric layer comprises a non-porous organosilicate glass material or a porous organosilicate glass material.
Edelstein et al. teaches wherein (Fig. 1A) the dielectric layer (20) comprises a material selected from undoped silicate glass, a doped silicate glass, organosilicate glass (¶49), silicon nitride, or a dielectric metal oxide.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the teaching as taught by Edelstein et al. and modify the dielectric material of Kuang et al., in order to embed metal interconnect structures therein as known in the art (para [0049]), also function as a barrier layer against copper and/or oxygen, and optionally as an adhesion material layer (¶4).
Regarding claim 7, Kuang et al. teaches all of the limitations of claim 6 from which this claim depends.
Kuang et al. teaches wherein (Fig. 11), the second semiconductor die (200, para [0027]) further comprises:
a second low-k dielectric layer (218) laterally surrounding the second bonding pads (228) and comprising a dielectric material (para [0025]) having a dielectric constant of 2.6 (118 or 218 may also be between about 2.5 and 3.0, para [0016], [0030]) or less; and
a second dielectric capping layer (216) located on the second low-k dielectric layer (218) and contacting the first dielectric capping layer (116), wherein the second bonding pads (228) vertically extend -69-Atty. Dkt. 3590-950CIP through openings (122, shown in Fig. 6) in the second dielectric capping layer (216) and contact sidewalls of the openings in the second dielectric capping layer (216).
Kuang et al. is silent to explicitly disclose the dielectric material selected from a metal-organic framework (MOF) material, a nonporous organosilicate glass material, or a porous organosilicate glass material.
Edelstein et al. teaches wherein (Fig. 1A) the pad-level dielectric layer (20) comprises a material selected from undoped silicate glass, a doped silicate glass, organosilicate glass (¶49), silicon nitride, or a dielectric metal oxide.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the teaching as taught by Edelstein et al. and modify the dielectric material of Kuang et al., in order to embed metal interconnect structures therein as known in the art (para [0049]), also function as a barrier layer against copper and/or oxygen, and optionally as an adhesion material layer (¶4).
Regarding claim 8, Kuang et al. and Edelstein et al. each all of the limitations of claim 7 from which this claim depends.
Kuang et al. teaches wherein (Fig. 11), the second dielectric capping layer (216) is bonded to the first dielectric capping layer (116) by dielectric-to-dielectric bonding (product-by-process).
Regarding the limitation “the second dielectric capping layer is bonded to the first dielectric capping layer by dielectric-to-dielectric bonding” (claim 8), such limitation does not further define the structure as instantly claimed, nor serve to distinguish over.
The limitation is a process, and the claim is directed to a product. It has been held that a product-by-process claim is directed to the product per se, regardless of how the product is actually made. In re Thorpe, 227 USPQ 964 (CAFC, 1985) and the related case law cited therein make it clear that it is the final product which must determine patentability in a product-by-process claim, and not the process by which it is made. Further, an old or obvious product produced by a new method is not patentable as a product, whether claimed in a product-by-process claim or not. As stated in In re Thorpe, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972); In re Pilkington, 411 F.2d 1345, 162 USPQ 145 (CCPA 1969); Buono v. Yankee Maid Dress Corp., 77 F.2d 274, 279, 26, USPQ 57, 61 (2d. Cir 1935) Perdue Pharma v. Epic Pharma, App. No. 2014-1294 (Fed. Cir. 2016);  
In this claim, the claimed process step “the second dielectric capping layer is bonded to the first dielectric capping layer by dielectric-to-dielectric bonding” has not been given any patentable weight because it is a product–by-process limitation, and the claim as a whole is directed to a product. See In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Marosi et al., 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a product-by-process claim, and not the patentability of the process, and that old or obvious product produced by a new method is not patentable as a product, whether claimed in “product-by-process” claim 8 or not.
Regarding claim 9, Kuang et al. and Edelstein et al. teach all of the limitations of claim 7 from which this claim depends.
Kuang et al. teaches wherein (Fig. 11), the first low-k dielectric layer (118) and the second low-k dielectric layer (218) have a dielectric constant of 1.7 to 2.6 (about 2.5 and 3.0, para [0016] which overlaps the quoted range).
It would have been obvious to select the claimed dielectric constant of the first and second low-k dielectric layer within the quoted range to optimize the result effective variable of the dielectric material in order to improve the device performance. In addition, to an ordinary artisan practicing the invention, absent evidence of disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233, 235 (CCPA 1955).
Furthermore, the specification contains no disclosure of either the critical nature of the claimed dielectric constant or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dielectric constant of the low-k dielectric material or upon another variable recited in a claim, the Applicant must show that the chosen dielectric constant is critical. See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed. Cir. 1990).

15.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kuang et al. (2015/0108644 A1) as applied to claim 1 above, and further in view of Fukuzumi et al. (2016/0079164 A1).
Regarding claim 13, Kuang et al. teaches all of the limitations of claim 1 from which this claim depends.
Kuang et al. is silent to explicitly disclose wherein the first semiconductor devices comprise a three-dimensional memory device and the second semiconductor devices comprise a peripheral circuit for the three-dimensional memory device.
Fukuzumi et al. teaches wherein (Fig. 1), the first semiconductor die (100, ¶18) comprises a three-dimensional memory device (¶18) and the second semiconductor die (200, ¶18) comprise a peripheral circuit including logic circuit configured to control operation of the three-dimensional array of memory device (¶18).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the teaching as taught by Fukuzumi et al. while forming the stacked semiconductor device package structure consisting of semiconductor devices of Kuang et al., in order to reduce a space factor of a control circuit of a three-dimensional memory array in a chip, and there has also been proposed a technique for providing the control circuit right under the array (¶4).

16.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kuang et al. (2015/0108644 A1) as applied to claim 1 above, and further in view of Choi et al. (2016/0336619 A1).
Regarding claim 2, Kuang et al. teaches all of the limitations of claim 1 from which this claim depends.
Kuang et al. is silent to explicitly disclose wherein the first low-k dielectric layer comprises a first metal-organic framework (MOF) dielectric material.
Choi et al. teaches wherein (Fig. 1), the dielectric layer comprises a first metal-organic framework (MOF) dielectric material (¶54).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the teaching or property as taught by Choi et al. to the bonding peripheral material of Kuang et al., in order to covalently bound to a portion of or the entire surface of the metal-organic framework through at least one amide bond (abstract).



Allowable Subject Matter
17.	Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 12 recites “17....10wherein each of the vertically-extending portions of the first dielectric liner comprises a straight outer sidewall segment that vertically extends parallel to a sidewall of a respective one of the first bonding pads and a convex outer sidewall segment that is adjoined to a distal end of the straight outer sidewall segment and contacts a concave surface -70-Atty. Dkt. 3590-950CIP segment of the first low-k dielectric layer”.

Conclusion
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
19.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819